Name: Council Regulation (EEC) No 3846/89 of 18 December 1989 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  international trade;  plant product
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/3 COUNCIL REGULATION (EEC) No 3846/89 of 18 December 1989 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products covered by CN codes 0714 10 10 , 0714 10 90 and 0714 90 10 and originating in certain third countries Whereas the quantities of products qualifying under the abovementioned arrangements should be fixed depending on the origin and the tariff description of the products applying, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 430/87 ('), as last amended by Regulation (EEC) No 241 1 /89 (2), lays down the arrangements applicable to manioc and similar products originating in certain third countries which qualify on import into the Community for a levy subject to a ceiling of 6% ad valorem for 1987, 1988 , 1989 and, where applicable, 1 990 ; Whereas the Cooperation Agreement between the european Economic Community and the Kingdom of Thailand on manioc production, marketing and trade, renewed pursuant to Decision 86/222/EEC (3), remains in force for successive periods of four years ; whereas the current period terminates at the end of 1990 ; Whereas the agreements with Indonesia and Brazil (4) and the other supplier countries which are Contracting Parties to the General Agreements on Tariffs and Trade (GATT), which are the result of the negotiations conducted pursuant to Article XXVIII of GATT with a view to the temporary suspension of the tariff concession granted by the Community on imports of products falling within former subheading 07.06 A of the Common Customs Tariff remain in force for successive periods of theree years ; whereas they authorize the Community to suspend that concession ; whereas the next period runs from 1 January 1990 to 31 December 1992 ; Whereas the Community has undertaken vis-a-vis Contracting Parties of the GATT to accept imports of certain quantities of the products in question at a levy subject to a ceiling of 6% ad valorem during the period of suspension of the existing binding ; whereas, pursuant to the most-favoured-nation clause, it must treat third countries which are not Contracting Parties to the GATT and which benefit from that clause in the same way ; whereas, pursuant to that undertaking, quantities of imported products originating in countries which are not Contracting Parties to the GATT which may qualify for a levy subject to a ceiling of 6% ad valorem should be fixed at the levels in force for 1989 for imports from China and for those from the other countries not Contracting Parties to the GATT ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 430/87 is hereby amended as follows : 1 . The title is replaced by the following : 'Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries'. 2. Article 1 (2) is replaced by the following : *2 . For products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in the third countries indicated below, the levy applicable to imports subject to a ceiling of 6% ad valorem shall be collected in respect only of the following quantites : (a) Indonesia : 825 000 tonnes a year for 1990, 1991 and 1992 ; (b) other countries which are at present Contracting parties to the GATT, with the exception of Thailand and Indonesia : 145 590 tonnes a year for 1990, 1991 and 1992 ; (c) China : 350 000 tonnes for 1990 ; (d) third countries which are not Contracting Parties to the GATT, other than China, for 1990, 1991 and 1992 :  30 000 tonnes a year in the case of products covered by CN codes 0714 10 99 and 0714 90 19 ;  2 000 tonnes a year in the case of products covered by CN codes 0714 10 91 and 0714 90 11 . The fact that the quotas referred to in (b) and (d) are used up may not prevent the release for free circulation, subject to the collection of the products in question originating in the least developed countries (LLDC) listed in the Annex hereto, within the limit of an overall quantity of 5 000 tonnes per year.' Article 2 This Regulation shall enter into force on 1 January 1990 . (') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 228 , 5. 8 . 1989, p. 1 . O OJ No L 155, 10 . 6. 1986, p. 8 . (4) OJ No L 219, 28 . 7. 1982, pp. 56 and 58 . No L 374/4 Official Journal of the European Communities 22. 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989. For the Council The President R. DUMAS